 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      WASTE ACTION PROJECT,
                                                               CASE NO. 2:21-cv-00443-RAJ-JRC
11                              Plaintiff,
                                                               SCHEDULING ORDER
12              v.

13      GIRARD RESOURCES & RECYCLING
        LLC,
14
                              Defendant.
15          The Court has reviewed the parties’ Joint Status Report (Dkt. 10) and declines to set a

16   trial date at this time. A trial date will be set by the assigned District Judge, the Honorable

17   Richard A. Jones, if the case is not resolved by settlement or dispositive motion.

18                                     Event                                            Date

19      Deadline for joining additional parties                                    July 15, 2021

20      Deadline for amending pleadings                                            July 29, 2021

21      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)            January 7, 2022

22      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)            February 4, 2022

23      Rebuttal expert disclosures                                             February 18, 2022

24


     SCHEDULING ORDER - 1
 1      All motions related to discovery must be noted on the motion calendar no later than the
        Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
 2      Discovery completed by                                                July 27, 2022

 3      All dispositive motions must be filed by (see LCR 7(d))                 August 24, 2022

 4      The parties shall participate in mediation (see LCR 39.1(c)) no later than September 14,
        2021, including engaging in a good faith attempt to negotiate settlement at least 30 days
 5      before the mediation, as required by LCR 39.1(c)(2).

 6          This order sets firm dates that can be changed only by order of the Court, not by

 7   agreement of counsel for the parties. The Court will alter these dates only upon good cause

 8   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

 9   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

10   holiday, the act or event shall be performed on the next business day.

11          Counsel are directed to review Judge Jones’ Chambers Procedures at

12   http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel are expected to abide by the

13   requirements set forth therein. Failure to do so may result in the imposition of sanctions. Links

14   to Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court forms,

15   instruction sheets, and General Orders can be found at www.wawd.uscourts.gov.

16                                               Discovery

17          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

18   possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format

19   required by LCR 16.1. The parties shall comply with Judge Jones’ chambers procedures

20   regarding discovery disputes.

21                                   Alterations to Filing Procedures

22          Counsel are required to electronically file all documents with the Court. Information and

23   procedures for electronic filing can be found on the Western District of Washington’s website at

24


     SCHEDULING ORDER - 2
 1   http://www.wawd.uscourts.gov/attorneys/cmecf. The following alteration to the Filing

 2   Procedures applies in all cases pending before Judge Jones:

 3             1.     Mandatory chambers copies are required for all e-filed motions, responses,

 4   replies, and surreplies, and all supporting documentation relating to motions, regardless of page

 5   length.

 6             The paper copy of the documents (with tabs or other organizing aids as necessary) shall

 7   be delivered to the Clerk’s Office by 12:00 p.m. on the business day after filing. The chambers

 8   copy must be clearly marked with the words “Courtesy Copy of Electronic Filing for Chambers.”

 9   The parties are required to print all courtesy copies from CM/ECF using the “Include headers

10   when displaying PDF documents” feature under “Document Options.” This requirement does

11   not apply to pleadings filed under seal.

12                                                 Settlement

13             The Court designates this case for mediation under LCR 39.1(c) and the parties are

14   directed to follow through with the procedures set forth in that rule. If this case settles,

15   plaintiff’s counsel shall notify Kelly Miller via e-mail at Kelly_Miller@wawd.uscourts.gov, as

16   soon as possible. Pursuant to LCR11(b), an attorney who fails to give the Deputy Clerk prompt

17   notice of settlement may be subject to such discipline as the Court deems appropriate.

18             The Clerk is directed to send copies of this Order to all parties of record.

19             Dated this 27th day of May, 2021.

20                                                            A
                                                              J. Richard Creatura
21
                                                              Chief United States Magistrate Judge
22

23

24


     SCHEDULING ORDER - 3
